

Exhibit 10.2


FIRST AMENDMENT OF CHANGE IN CONTROL AGREEMENT




This First Amendment of a Change in Control Agreement ("First Amendment") is
made and effective as of this 13th day of September, 2018, by and between FIRST
CHOICE BANK ("Bank"), FIRST CHOICE BANCORP (the “Bancorp”) (collectively
referred to as the “Company”) and Ms. YVONNE LIU CHEN ("Executive"). This First
Amendment is made with specific reference to the following facts:


RECITALS


A.    Bank and Executive entered into that certain Change in Control Agreement
effective as of February 22, 2018 ("Agreement”). Bank, Bancorp and Executive
desire to enter into this First Amendment with Executive to reflect the change
of Ms. Chen’s title at the Bancorp and the Bank to Executive Vice President of
Finance on September 13, 2018. Both parties recognize the change in Ms. Chen’s
title and duties is a voluntary change on the part of each party to the Change
in Control Agreement, there is no intent to activate the Change in Control
Agreement, and this First Amendment is entered into among the parties merely to
reflect the voluntary change in title.


B.    Bank, Bancorp and Executive now desire to further amend the provisions in
the Agreement.


NOW, THEREFORE, for and in consideration of the foregoing recitals and the Terms
and Conditions contained in this First Amendment, the parties agree as follows:


1.
Paragraph 3(iii)(d)(B) is hereby amended to read in full as follows:



“(B) a change in Executive’s status or position or responsibilities as Executive
Vice President of Finance of the Bank which represents a demotion from his or
her status, title, position and responsibilities, or the assignment to him or
her of any significant duties which are inconsistent with such status, title or
position; or…”


2.    Capitalized terms used herein and not otherwise defined shall have the
same meaning as set forth in the Agreement.


3.    This First Amendment may be entered into in one or more counterparts, all
of which shall be considered one in the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.


4.    This First Amendment shall be governed by and construed in accordance with
the laws of the State of California.


5.    The execution and delivery of this First Amendment by the Executive, the
Bank and the Bancorp executing the First Amendment have been duly authorized by
the Bank and


1



--------------------------------------------------------------------------------




the Bancorp, and this First Amendment constitutes a legal, valid and binding
agreement of the Executive and the Bank in accordance with its respective terms.


6.    Remaining Terms and Conditions. All remaining Terms and Conditions of the
Agreement, as amended, shall remain in full force and effect among Bank, the
Bancorp and Executive and are incorporated herein as if restated in full.


IN WITNESS WHEREOF, the parties hereto have executed the foregoing First
Amendment effective as of the date first written above.


 
FIRST CHOICE BANK
 
 
 
 
By:
/s/ Pravin Pranav
 
 
Pravin Pranav,
 
 
Chairman, Compensation Committee
 
 
 
 
By:
/s/ Phillip Thong
 
 
Phillip Thong,
 
 
Secretary
 
 
 
 
FIRST CHOICE BANCORP
 
 
 
 
By:
/s/ Pravin Pranav
 
 
Pravin Pranav,
 
 
Chairman, Compensation Committee
 
 
 
 
By:
/s/ Phillip Thong
 
 
Phillip Thong,
 
 
Secretary
 
 
 
“EXECUTIVE”
 
 
 
 
 
/s/ Yvonne L. Chen
 
 
Yvonne L. Chen
 
 



2

